DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2017/0012243).

Regarding claim 1
Suzuki et al. shows the display device comprising: a first substrate (B1) including signal lines arrayed in a first direction in a display area (see for example Figs. 1, 5A-5C, 7 and 8), and gate lines (GL) 5arrayed in a second direction intersecting the first direction in the display area (see Fig. 2 and para. 0026-0027); and a second substrate (B2) opposed to the first substrate, wherein a part of an outer shape of the first substrate is 10defined by a first long side (taken to be a long left or right side of the substrate, see for example Fig. 5A), a first short side (taken to be the short top or bottom side of the substrate, see Fig. 5A), and a first round corner connected between the first long side and the first short side (see Fig. 5A that shows round corners connecting the sides), a part of an outer shape of the second substrate is defined by a second long side (taken to be a long left or right side of the second substrate B2), a second short side (top or bottom side of B2), 15and a second round corner connected between the second long side and the second short side (see for example Fig. 5A), the first long side and the second long side are parallel to the second direction (see Fig. 5A), the first long side overlaps the second long side (see Figs. 1 and 5A), 20the first short side and the second short side are parallel to the first direction (see for example Fig. 5A), the second short side is between the display area and the first short side (see for example Figs. 1 and 5A), a part of the first round corner overlaps the 25second round corner (see for example 

20	Regarding claim 4
	Suzuki et al. further shows, wherein a radius of curvature of the second round corner is smaller than a radius of curvature of the first round corner (see for example Figs. 5A-5C, 7 and 8 and para. 0049-0051).  

	Regarding claim 5
	Suzuki et al. further shows, wherein 25the first substrate has a third short side opposed to the first short side (taken to be the top, see for example Figs. 1, 5A, 7 and 8), the second substrate has a fourth short side opposed to the second short side (taken to be the top, see for example Figs. 1, 5A, 7 and 8), the display area has a first edge facing to the 30second short side and a second edge facing the fourth edge (taken to be the edge of the sides, see for example Figs. 1, 5A, 7 and 8), the first edge and the second edge are parallel to the first direction (see Figs. 1, 5A, 7 and 8), the third short side overlaps the forth short- 35 – side (see Figs. 1, 5A, 7 and 8), and a distance between the first short side and the second short side in the second direction is smaller than a distance between third short side and the second 5edge of the display area in the second direction (see Figs. 1, 5A, 7 and 8).  

	Regarding claim 6
	Suzuki et al. further shows, wherein a distance between the second short side and the first edge of the display area in the second direction is greater than the distance between the third short 10side and the second edge (see Figs. 1, 5A, 7 and 8).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0012243) in view of Watanabe (US 2015/0211707).

Regarding claim 2
As discussed above, Suzuki et al. discloses the invention substantially as claimed, however does not specifically show the metal line is located between the other part of the first round corner and the second round corner, and the metal line crosses the second round corner, in- 34 - plan view.

	Watanabe teaches that it is known to have the conducting lines (15)(taken to be inherent to be to include metal for conduction data signals) located between a first round corner (taken to be corner 18) and a second round corner (taken to be corner 12C/10C) and crossing the second round corner (see for example Figs. 4, 13 and 14), 

	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Suzuki et al., such that the metal line is located between the other part of the first round corner and the second round corner, and the metal line crosses the second round corner, as taught by Watanabe, in order to reduce the reduce and improve the frame area of the display (see for example Watanabe, para. 0004-0005).


- 34 -

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claim 1, having the further limitation as set forth in claim 3.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687